Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claims 1, 19, 20, line 9, respectively, ‘grooves. and’ should read “grooves and”
Claims 2-18 depended on calim1 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites the limitations "the mounting position" in line 2. There is insufficient antecedent basis for these limitations in the claim. It is unclear which mounting position is pointed out. Claim 11 is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 recites a mounting position of the tire with respect to a vehicle is specified such that the first tread edge is located outward of the vehicle. After defining the first tread edge of the tire, it will not be changed how to mount the tire to the vehicle. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seng et al. (WO2009037056, English translation provided) in view of Inoue (JP03025007A, English translation provided) and Hayashi (US 2011/0048602).
Regarding claim 1, Seng discloses that, as illustrated in Fig. 2, a tire comprising a tread portion (as shown in Fig. 2) having a first tread edge and a second tread edge (for example, B denotes the width of the ground contacting part of the tread (page 3, lines 30-31)) and provided with a plurality of circumferential grooves (Fig. 2, item 5’ (page 5, line 4 from bottom)) disposed between the first tread edge and the second tread edge and extending continuously in the tire circumferential direction to axially divided the tread portion into a plurality of land regions (Fig. 2, items 1’, 4’, 10, 2” (page 5, lines 1-14 from bottom and page 6, lines 1-10)), wherein 
the circumferential grooves include a second shoulder circumferential groove (Fig. 2, item 5’ (adjacent to item I)) positioned on the most second tread edge side among the circumferential grooves, and a crown circumferential groove (Fig. 2, item 5’ (adjacent to the tire equator A-A (page 4, line 5))) positioned adjacently to the second shoulder circumferential groove (Fig. 2, item 5’ (adjacent to item I (inside (page 4, line 10)))) on the second tread edge side thereof, 
the land regions include a second middle land region (Fig. 2, item 10 (page 4, lines 3 from bottom)) defined between the second shoulder circumferential groove and the crown circumferential groove, 
the second middle land region is provided with a plurality of middle lateral grooves (Fig. 2, item 12 (page 6, line 11 (transverse groove))) extending across the entire width of the second middle land region to circumferentially divide the second middle land region into a plurality of middle blocks (Fig. 2, item 11 (page 6, line 11 (block))),
each of the middle blocks is provided with two first middle sipes (see label of two first middle sipes in attached annotated Figure I) each extending from the second shoulder circumferential groove, and 
one second middle sipe (see label of second middle sipe in attached annotated Figure I) extending from the second shoulder circumferential groove to terminate within the middle block (as shown in Fig. 2),
	However, Seng does not disclose that the second middle sipe is disposed between the two first middle sipes. In the same field of endeavor, tire, Inoue discloses that, as illustrated in Figs. 1-2, the second middle sipe (Fig. 2, item 32 (It is noticed that the sipe 32 may be nearly a straight sipe (ABSTRACT, line 7))) is disposed between the two first middle sipes (extending from the second shoulder circumferential groove). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seng to incorporate the teachings of Inoue to provide that the second middle sipe is disposed between the two first middle sipes. Doing so would be possible to prevent unequal wear in each block of the tread, as recognized by Inoue (ABSTRACT).
However, Seng does not explicitly disclose that each of the first middle sipes extends in a wave-like manner in its depth direction, and the second middle sipe extends in a straight manner in its depth direction. In the same field of endeavor, tire, Hayashi disclose that, as illustrated in Figs. 3 and 8, sipes 28 configured to have a zigzag shape in three dimensions are formed along the transverse grooves 24 in each of the blocks 26 (as shown in Fig. 3) ([0053]) and instead of the blocks 26, as shown in Fig. 8, blocks 47 in which sipes 48 that are linear at both block side walls ma also be formed in the tread portion ([0072]). 
The claimed each of the first middle sipes extends in a wave-like manner in its depth direction, and the second middle sipe extends in a straight manner in its depth direction is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming the three-dimensional sipes for the first middle sipes and the second middle sipes having a straight manner in its depth direction comes from Hayashi itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seng to incorporate the teachings of Hayashi to provide that each of the first middle sipes extends in a wave-like manner in its depth direction, and the second middle sipe extends in a straight manner in its depth direction. Doing so would be possible to suppress disengagement between the sipe wall surfaces, as recognized by Hayashi ([0008], [0009]).

    PNG
    media_image1.png
    548
    740
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 2 in the teachings of Seng)
Regarding claim 2, Seng discloses that, as illustrated in Fig. 2, the transverse grooves 12 orientationally coincides with the groove 7” and the grooves 7” inclines and have an angle of 20 degrees to 40 degrees with respect to the circumferential direction of the tire (i.e., 50 degrees to 70 degrees with respect to the tire axial direction) (overlapping the range of 50 to 60 degrees).
 Regarding claim 3, Seng discloses that, as illustrated in Fig. 2, the two first middle sipes and the one second middle sipe are inclined with respect to the tire axial direction. 
Regarding claim 4, Seng discloses that, as illustrated in Fig. 2, the middle lateral grooves are inclined with respect to the tire axial direction.
However, Seng does not disclose that the two first middle sipes and the one second middle sipe are inclined in a same direction as the middle lateral grooves with respect to the tire axial direction.
Inoue discloses that, as illustrated in Figs. 1-2, the two first middle sipes and the one second middle sipe are inclined in a same direction as the middle lateral grooves with respect to the tire axial direction.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seng to incorporate the teachings of Inoue to provide that the two first middle sipes and the one second middle sipe are inclined in a same direction as the middle lateral grooves with respect to the tire axial direction. Doing so would be possible to prevent unequal wear in each block of the tread, as recognized by Inoue (ABSTRACT).
Regarding claim 7, Seng discloses that, as illustrated in Fig. 2, each of the two first middle sipes extends in a zigzag manner in its top view.
Regarding claim 8, Seng discloses that, as illustrated in Fig. 2, the one second middle sipe extends straight in its top view.
Regarding claim 9, Seng discloses that, as illustrated in Fig. 2, a length in the tire axial direction of the second middle sipe is less than a length in the tire axial direction of the two first middle sipes.
Regarding claim 10, Seng discloses that, as illustrated in attached annotated Figure I (based on Fig. 2 in the teachings of Seng), the second middle sipes are terminated on the crown circumferential groove side of the axial center line of the second middle land region.
Regarding claim 11, Seng discloses that a mounting position of the tire with respect to a vehicle is specified such that the first tread edge is located outward of the vehicle (intended use). 
 Regarding claim 14, Seng discloses that, as illustrated in Fig. 2 (also see attached annotated Figure I), the land regions include a second shoulder land region (see label of the second shoulder region in attached annotated Figure I) defined between the second shoulder circumferential groove and the second tread edge, and 
the second shoulder land region is provided with second shoulder lateral grooves (see label of the second shoulder lateral groove in attached annotated Figure I) extending from the second shoulder circumferential groove to the second tread edge, and the second shoulder land region is circumferentially divided into second shoulder blocks (see label of the second shoulder blocks in attached annotated Figure I). 
Regarding claim 15, Seng discloses that, as illustrated in Fig. 2 (also see attached annotated Figures I and II), the circumferential grooves include a first shoulder circumferential groove (see label of the first shoulder circumferential groove in attached annotated Figure I) disposed on the most first tread edge side among the circumferential grooves, 
the land regions include a first middle land region (see label of the first middle land region in attached annotated Figure I) defined between the first shoulder circumferential groove and the crown circumferential groove, 
wherein the first middle land region is provided with a plurality of bend grooves each having a first end and a second end (see labels in attached annotated Figure II), and 
each of the bend grooves has two bent portions which are a first bent portion on the first end side and a second bent portion on the second end side, and each of the bend grooves is made up of a first portion extending from the first end to a bent point of the first bent portion, a second portion from the bent point of the first bent portion 16 to a bent point of the second bent portion, and a third portion from the bent point of the second bent portion to the second end, 
wherein the first end of each of the bend grooves is connected 42to the first shoulder circumferential groove, and 
the second end of each of the bend grooves is connected to one of the bend grooves which is next thereto in one tire circumferential direction.





    PNG
    media_image2.png
    580
    780
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 2 in the teachings of Seng)
Regarding claim 16, Seng discloses that, as illustrated in Fig. 2 (also see attached annotated Figures I and II), the land regions include a first shoulder land region (see label of the first shoulder land region in attached annotated Figure I) defined between the first shoulder circumferential groove and the first tread edge, and 
the first shoulder land region is provided with first shoulder lateral grooves (see label of the first shoulder lateral groove in attached annotated Figure I) extending from the first shoulder circumferential groove to the first tread edge, and circumferentially divided into first shoulder blocks (see label of the first shoulder blocks in attached annotated Figure I).
Regarding claims 17-18, Seng discloses that, as illustrated in Fig. 2 (also see attached annotated Figures I and II), an angle θ10 (see label of Angle 10 for an angle formed by tow dotted lines in the first shoulder lateral groove and the first portion of the bent groove, respectively) formed between the first shoulder lateral groove and the first portion of the bend groove is greater than a bent angle θ1 (see label of the first bent portion having a bigger bent angle in attached annotated Figure II) of the first bent portion, and greater than a bent angle θ2 (see label of the second bent portion having a smaller bent angle in attached annotated Figure II) of the second bent portion, and an angle θ11 (see label of Angle 11 for an angle formed by two dotted lines in the second shoulder lateral groove and the middle lateral groove, respectively) formed between the second shoulder lateral groove and the middle lateral groove is less than the angle θ10.
As illustrated in Fig. 2 (also see attached annotated Figure I), the angle θ10 (see label of Angle 10 for an angle formed by tow dotted lines in the first shoulder lateral groove and the first portion of the bent groove, respectively) is less than 180 degrees and would overlap the range of 140 degrees to 165 degrees (related to claim 18).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seng et al. (WO2009037056, English translation provided) in view of Inoue (JP03025007A, English translation provided) and Hayashi (US 2011/0048602).
Regarding claim 19, Seng discloses that, as illustrated in Fig. 2 (also see attached annotated Figures I and II), a tire comprising a tread portion (as shown in Fig. 2) having a first tread edge and a second tread edge (for example, B denotes the width of the ground contacting part of the tread (page 3, lines 30-31)) and provided with a plurality of circumferential grooves  (Fig. 2, item 5’ (page 5, line 4 from bottom)) extending continuously in the circumferential direction of the tire to axially divide the tread portion into a plurality of land regions (Fig. 2, items 1’, 4’, 10, 2” (page 5, lines 1-14 from bottom and page 6, lines 1-10)), 
wherein the circumferential grooves include a second shoulder circumferential groove (Fig. 2, item 5’ (adjacent to item I)) disposed on the most second tread edge side among the circumferential grooves. and a crown circumferential groove (Fig. 2, item 5’ (adjacent to the tire equator A-A (page 4, line 5))) adjacent to the second shoulder circumferential groove on the first tread edge side thereof, and
the land regions include a second middle land region (Fig. 2, item 10 (page 4, lines 3 from bottom)) between the second shoulder circumferential groove and the crown circumferential groove, 
the second middle land region is provided with a plurality of middle lateral grooves (Fig. 2, item 12 (page 6, line 11 (transverse groove))) extending across the entire width of the second middle land region to circumferentially divide the second middle land region into a plurality of middle blocks (Fig. 2, item 11 (page 6, line 11 (block))),
each of the middle blocks is provided with two first middle sipes (see label of two first middle sipes in attached annotated Figure I) each extending from the second shoulder circumferential groove, and 
one second middle sipe (see label of second middle sipe in attached annotated Figure I) disposed between the two first middle 44sipes and extending from the second shoulder circumferential groove to terminate within the middle block (as shown in Fig. 2),
wherein the middle lateral grooves are inclined with respect to the tire axial direction (as shown in Fig. 2),
a length in the tire axial direction of the second middle sipe is less than a length in the tire axial direction of the two first middle sipes (as shown in Fig. 2),
as illustrated in attached annotated Figure I (based on Fig. 2 in the teachings of Seng), the second middle sipes are terminated on the crown circumferential groove side of the axial center line of the second middle land region.
However, Seng does not explicitly disclose that each of the first middle sipes extends in a wave-like manner in its depth direction, and the second middle sipe extends in a straight manner in its depth direction. In the same field of endeavor, tire, Hayashi disclose that, as illustrated in Figs. 3 and 8, sipes 28 configured to have a zigzag shape in three dimensions are formed along the transverse grooves 24 in each of the blocks 26 (as shown in Fig. 3) ([0053]) and instead of the blocks 26, as shown in Fig. 8, blocks 47 in which sipes 48 that are linear at both block side walls ma also be formed in the tread portion ([0072]). 
The claimed each of the first middle sipes extends in a wave-like manner in its depth direction, and the second middle sipe extends in a straight manner in its depth direction is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming the three-dimensional sipes for the first middle sipes and the second middle sipes having a straight manner in its depth direction comes from Hayashi itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seng to incorporate the teachings of Hayashi to provide that each of the first middle sipes extends in a wave-like manner in its depth direction, and the second middle sipe extends in a straight manner in its depth direction. Doing so would be possible to suppress disengagement between the sipe wall surfaces, as recognized by Hayashi ([0008], [0009]).
However, Seng does not disclose that the two first middle sipes and the one second middle sipe are inclined in a same direction as the middle lateral grooves with respect to the tire axial direction.
Inoue discloses that, as illustrated in Figs. 1-2, the two first middle sipes and the one second middle sipe are inclined in a same direction as the middle lateral grooves with respect to the tire axial direction.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seng to incorporate the teachings of Inoue to provide that the two first middle sipes and the one second middle sipe are inclined in a same direction as the middle lateral grooves with respect to the tire axial direction. Doing so would be possible to prevent unequal wear in each block of the tread, as recognized by Inoue (ABSTRACT).
Allowable Subject Matter
Claims 5-6, 12-13 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Independent claim 20 is allowable if the objection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is represented by Seng (WO2009037056, English translation provided), Inoue (JP03025007A, English translation provided) and Hayashi (US 2011/0048602).
For independent claim 1, Seng discloses that a plurality of bend grooves in a first middle land region each having a first end and a second end, each of the bend grooves has a first bent portion and a second bent portion, and a bent angle at the first bent portion is greater than a bent angle at the second bent portion. Seng also discloses a plurality of sipes and lateral grooves. However, Seng does not disclose that, each of the middle blocks is provided with a plurality of middle short grooves extending from the crown circumferential groove and terminated within the middle block. References of Inoue and Hayashi fail to disclose these features as well. So, depended claims 5-6, 12-13 are allowable. 
For independent claim 20, Seng does not disclose each of the middle blocks is provided with a plurality of middle short grooves extending from the crown circumferential groove and terminated within the middle block. Inoue and Hayashi fail to disclose these features as well. So, independent claim 20 is allowable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742